                                                                                           111 Broadway, 6th Floor
                                                                                            New York, NY 10006
Biolsi
Law                                                                                            Tel: (212) 706-1385
Group                                                                                          Fax: (718) 504-6427
                                                                                             sabiolsi@sabiolsi.com



    March 13, 2020

    BY ECF                                                                         X
    Honorable Edgardo Ramos
    United States District Judge
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007                                                March 16, 2020
    Tel (212) 805-0294
    Courtroom 619
    ChambersNYSDRamos@nysd.uscourts.gov


    Re: United States v. Mario Alvarenga et al., (S4 15-cr-00627)
          Withdrawal Of Request for Adjournment and Extension of Time

    Dear Justice Ramos:

            This office represents Claimants Nyamekye Holding Corp. and Samuel Nyamekye with
    respect to the forfeiture proceedings regarding 2146-2148 Fulton Street, Brooklyn, New York.

            On December 12, 2018, Claimants filed their Petition in Response to the underlying
    Forfeiture Order seeking to recover their real property (ECF Document 506).

            In a separate, but related proceeding, mortgagee Petermark filed a similar Petition and
    currently has a pending summary judgment motion seeking relief against the United States Of
    America.

            On February 28, 2020, Claimant filed (ECF Document 693) a letter request seeking an
    extension of time to respond to Petermark’s Motion. However, as indicated in the Docket on
    March 2, 2020, the request was filed under the wrong event-type on ECF. Inadvertently, this
    communication in the docket was not viewed until reviewing the other documents on PACER
    related to this pending motion. The undersigned apologizes for not timely addressing.

            Nevertheless, upon reviewing the Government’s Opposition to Petermark’s Motion,
    Claimant would only repeat the same arguments and request that the motion be denied until
    Claimant’s Petition is resolved in due course, especially because Petermark makes no request to
    disturb Claimant’s rights and ownership interest in the subject real property.

           To this end, Claimant joins in Government’s Opposition to Third-Party Petitioner’s
    Motion and, to avoid the duplication of papers, withdraws its previous request to extend time to
    respond.
         Again, the undersigned apologizes for not timely responding to the court’s instruction to
relief the letter-request.

       Claimant thanks the court for its time and attention.

Very Truly Yours,

/s/ Steven Alexander Biolsi
Steven Alexander Biolsi

cc: via ECF

OFFICE OF THE UNITED STATES ATTORNEY
Southern District of New York
Geoffrey S. Berman, United States Attorney
Sebastian Swett, Assistant United States Attorney
Andrew Thomas, Assistant United States Attorney
The Silvio J. Mollo Building
1 Saint Andrew's Plaza
New York, New York 10007
(212) 637-2106.

BUTLER, FITZGERALD, FIVESON & McCARTHY
A Professional Corporation
David K. Fiveson
Attorneys for Third-Party Petitioner
Petermark II LLC
Nine East 45th Street, Ninth Floor
New York, New York 10017
(212) 615-2200
